Case 2:20-cv-08237-SVW-GJS Document 16 Filed 07/27/21 Page 1 of 2 Page ID #:401


  1
  2
  3
  4
  5
  6
  7
  8
                            UNITED STATES DISTRICT COURT
  9
                           CENTRAL DISTRICT OF CALIFORNIA
 10
 11     KEVAN DAVID CARDENAS,
                                                  Case No. 2:20-cv-08237-SVW (GJS)
 12                 Petitioner
 13            v.                                  ORDER ACCEPTING FINDINGS
                                                   AND RECOMMENDATIONS OF
 14     WARDEN,                                    UNITED STATES MAGISTRATE
                                                   JUDGE
 15                 Respondent.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Petition and all
 19   pleadings, motions, and other documents filed in this action, Respondent’s Motion
 20   to Dismiss Petition for Writ of Habeas Corpus (Dkts. 8-9, “Motion to Dismiss”) and
 21   Petitioner’s related Opposition (Dkt. 11), the Report and Recommendation of United
 22   States Magistrate Judge (Dkt. 13, “Report”), Petitioner’s Motion for Judicial Notice
 23   of Adjudicative Facts (Dkt. 14, “Petitioner’s Motion”), and Petitioner’s Objections
 24   to the Report (Dkt. 15). Pursuant to 28 U.S.C. § 636(b)(1)(C) and Fed. R. Civ. P.
 25   72(b), the Court has conducted a de novo review of those portions of the Report to
 26   which objections have been stated.
 27         Petitioner’s Motion is DENIED. Nothing in Petitioner’s Motion is relevant to
 28   the timeliness issue before the Court pursuant to the Motion to Dismiss. In addition,
Case 2:20-cv-08237-SVW-GJS Document 16 Filed 07/27/21 Page 2 of 2 Page ID #:402


  1   much of Petitioner’s Motion is argumentative and is not properly the subject of
  2   judicial notice pursuant to Rule 201 of the Federal Rules of Evidence.
  3         Having completed its review, the Court accepts the findings and
  4   recommendations set forth in the Report. Accordingly, IT IS ORDERED that: the
  5   Motion to Dismiss is GRANTED; the Petition is dismissed with prejudice on the
  6   ground that it is untimely; and Judgment shall be entered dismissing this action with
  7   prejudice.
  8      LET JUDGMENT BE ENTERED ACCORDINGLY.
  9
10    DATE: ________________
              July 27, 2021                 __________________________________
                                            STEPHEN V. WILSON
11                                          UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
